Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             Double Patenting
         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent # 17,110,063 (hereinafter ‘063). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
With respect to claim 1, ‘063 discloses:
A method for manufacturing electronic chips, comprising: depositing, on a side of an upper face of a semiconductor substrate, in and on which a plurality of integrated 
With respect to claims 13 and 18, ‘063 discloses a method, comprising:
forming a protective resin on a surface of a semiconductor substrate, the semiconductor substrate including a plurality of integrated circuits at the surface (claim 17); exposing portions of each of the plurality of integrated circuits at the surface by selectively removing portions of the protective resin (claim 17); forming a plurality of metal connection pillars, each of the metal connection pillars contacting a respective integrated circuit at the surface, adjacent ones of the metal connection pillars spaced laterally apart from one another by the protective resin (claim 17); and separating the integrated circuits into individual chips by cutting the protective resin along cut lines extending between the metal connection pillars (claim 17).
Claims 2-12, 14-17 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent # 17,110,063 (hereinafter ‘063). 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 10, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2014/0054796, hereinafter Gong) in view of Miki (US 2013/0161813, hereinafter Miki).
With respect to claim 1, Gong discloses: depositing, on a side of an upper face of a semiconductor substrate, in and on which a plurality of integrated circuits has been formed (38 of fig. 8), a protective layer(50); forming, in the protective layer, at least one cavity per integrated circuit (fig. 9; there has to be a cavity in layer 50 before forming metal pillar 92), in contact with an upper face of the integrated circuit (fig. 9); forming metal connection pillars (92) by filling the cavities with metal; and separating the integrated circuits into individual chips by cutting the protective layer along cut lines extending between the metal connection pillars (fig. 10; para 0020 and 0029).
            Gong discloses that the protective layer consists of a dielectric (para 0019).
            Gong does not explicitly disclose that the dielectric is a resin.
In an analogous art, Miki discloses that the dielectric is a resin (para 0021 and 0048). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gong’s device by adding Miki’s disclosure in order to insulate different components of a semiconductor device.
           With respect to claim 3, Gong discloses wherein the depositing the protective resin and forming the at least one cavity includes: depositing the protective resin on the side of the upper face of the substrate (50 of fig. 9); forming the cavities in the protective resin by laser drilling (para 0024).
With respect to claims 4 and 16, Gong discloses wherein the filling of the cavities with metal is realized by a non-electrolytic deposition method (para 0026 and 0027).

With respect to claim 9, Gong does not explicitly disclose forming, on the side of the upper face of the semiconductor substrate, trenches laterally separating the integrated circuits, prior to the depositing the protective resin and forming the at least one cavity.
In an analogous art, Miki discloses forming, on the side of the upper face of the semiconductor substrate, trenches laterally separating the integrated circuits, prior to the depositing the protective resin and forming the at least one cavity (fig. 2B-2C). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gong’s device by adding Miki’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 10, Gong does not explicitly disclose wherein the deposited protective resin extends in the trenches.
In an analogous art, Miki discloses wherein the deposited protective resin extends in the trenches (fig. 2B). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gong’s device by adding Miki’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 13, Gong discloses forming a protective layer (50 of fig. 6) on a surface of a semiconductor substrate (fig. 6), the semiconductor substrate including a plurality of integrated circuits (38s) at the surface;
forming a plurality of metal connection pillars (92s of fig. 9), each of the metal connection pillars contacting a respective integrated circuit at the surface (fig. 9), adjacent ones of the metal connection pillars spaced laterally apart from one another by the protective layer (92s are spaced apart by 50); and separating the integrated circuits into individual chips (fig. 10) by cutting the protective layer along cut lines extending between the metal connection pillars (para 0020 and 0029).
Gong discloses that the protective layer consists of a dielectric (para 0019).
            Gong does not explicitly disclose exposing portions of each of the plurality of integrated circuits at the surface by selectively removing portions of the protective resin; and the dielectric is a resin.
In an analogous art, Miki discloses exposing portions of each of the plurality of integrated circuits at the surface by selectively removing portions of the protective resin (fig. 2D); and the dielectric is a resin (para 0021 and 0048). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gong’s device by adding Miki’s disclosure in order to insulate different components of a semiconductor device.
With respect to claim 18, Gong discloses laterally separating a plurality of integrated circuits (38 of fig. 8) from one another by forming a plurality of trenches in a substrate (64); forming a protective layer (50) on a surface of the substrate; forming a plurality of cavities in the protective resin (fig. 9; there have to be multiple cavities in layer 50 before forming metal pillars 92); forming metal connection pillars by filling the cavities with metal (92 are formed by filing the cavities with metal); and separating the integrated circuits into individual chips (fig. 10) by cutting the protective resin along cut lines extending between the metal connection pillars (para 0020 and 0029).
Gong discloses that the protective layer consists of a dielectric (para 0019).
            Gong does not explicitly disclose each of the cavities exposing a portion of a respective one of the integrated circuits at the surface of the substrate; and the dielectric is a resin.
In an analogous art, Miki discloses each of the cavities exposing a portion of a respective one of the integrated circuits at the surface of the substrate (fig. 2D); and the dielectric is a resin (para 0021 and 0048). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gong’s device by adding Miki’s disclosure in order to insulate different components of a semiconductor device.
With respect to claims 14 and 20, Gong discloses wherein the selectively removing portions of the protective resin includes forming cavities in the protective resin by laser drilling (para 0024).
With respect to claim 15, Gong does not explicitly discloses wherein the forming the plurality of metal connection pillars includes filling the cavities with metal.
In an analogous art, Miki discloses wherein the forming the plurality of metal connection pillars includes filling the cavities with metal (fig. 3A). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gong’s device by adding Miki’s disclosure in order to insulate different components of a semiconductor device.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gong/Miki and further in view of LIM et al.(US 2012/0178251, hereinafter Lim).
With respect to claims 5 and 17, Gong/Miki does not explicitly disclose wherein the metal connection pillars are formed from a tin-based alloy.
In an analogous art, Lim discloses wherein the metal connection pillars are formed from a tin-based alloy (para 0025).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gong/Miki’s device by adding Lim’s disclosure in order to improve the conductibility of the metal pillar.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gong/Miki and further in view of Lin et al. (US 2010/0246152, hereinafter Lin).
With respect to claim 11, Gong discloses that the cut lines extend across from the trenches (fig. 10).
Gong/Miki does not explicitly disclose prior to the separating the integrated circuits into individual chips, thinning the substrate from a lower face of the substrate until the protective resin at the bottom of the trenches is reached,
In an analogous art, Lin prior to the separating the integrated circuits into individual chips, thinning the substrate from a lower face of the substrate until the protective resin at the bottom of the trenches is reached (para 0552 and 0554). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gong/Miki’s device by adding Lin’s disclosure in order to protect the semiconductor device components during manufacturing.
With respect to claim 12, Gong/Miki does not explicitly disclose after the thinning the substrate and before the separating the integrated circuits into individual chips, depositing a rear- face protective resin on the lower face of the substrate.
In an analogous art, Lin discloses after the thinning the substrate and before the separating the integrated circuits into individual chips (para 0552 and 0554), depositing a rear- face protective resin (3 of fig. 24C) on the lower face of the substrate. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gong/Miki’s device by adding Lin’s disclosure in order to protect the semiconductor device components during manufacturing.

Claims 2, 6-8  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gong/Miki in view of Wang et al. (US 20170084686, hereinafter Wang) and further in view of Takaoka (US 2020/0126877, hereinafter Takaoka).
With respect to claims 2 and 19, Gong/Miki does not explicitly disclose wherein the depositing the protective resin and forming the at least one cavity includes:
forming, on the side of the upper face of the semiconductor substrate, at least one pillar of sacrificial resin per integrated circuit, in contact with the upper face of the integrated circuit; depositing, on the side of the upper face of the substrate, the protective resin extending between the pillars of sacrificial resin; and forming the cavities in the protective resin by selectively removing the pillars of sacrificial resin with respect to the protective resin.
In an analogous art, Wang discloses wherein the depositing the protective resin and forming the at least one cavity includes: forming, on the side of the upper face of the semiconductor substrate, at least one pillar per integrated circuit (250 of fig. 6), in contact with the upper face of the integrated circuit; depositing, on the side of the upper face of the substrate, the protective resin extending between the pillars of sacrificial resin (260 and 270); and forming the cavities in the protective resin by selectively removing the pillars of sacrificial resin with respect to the protective resin (300 of fig. 8). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gong/Miki’s device by adding Wang’s disclosure in order to protect the semiconductor device components during manufacturing.
Wang discloses that the pillar is a dummy gate.
Wang does not explicitly disclose that the pillar comprises of sacrificial resin.
In an analogous art, Takaoka discloses that the pillar comprises of sacrificial resin (para 0126; dummy gate comprises of an insulation layer, as mentioned in claim 1 Miki discloses that the insulator can be a resin). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gong/Miki’s device by adding Takaoka’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 6, Gong/Miki does not explicitly disclose wherein the forming the at least one pillar of sacrificial resin includes: depositing a film of sacrificial resin on the side of the upper face of the substrate; and etching the film and retaining only the pillars of sacrificial resin.
In an analogous art, Wang discloses wherein the forming the at least one pillar of sacrificial resin includes: depositing a film of sacrificial resin on the side of the upper face of the substrate; and etching the film and retaining only the pillars of sacrificial resin (fig. 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gong/Miki’s device by adding Wang’s disclosure in order to protect the semiconductor device components during manufacturing.
With respect to claim 7, Gong/Miki does not explicitly disclose wherein the film of sacrificial resin is a photosensitive resin.
In an analogous art, Takaoka discloses wherein the film of sacrificial resin is a photosensitive resin (para 0066). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gong/Miki’s device by adding Takaoka’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 8, Gong/Miki does not explicitly disclose wherein, the etching the film of sacrificial resin includes etching the film of sacrificial resin by photolithography to form pillars of sacrificial resin.
In an analogous art, Wang discloses wherein, the etching the film of sacrificial resin includes etching the film of sacrificial resin by photolithography to form pillars of sacrificial resin (para 0016).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gong/Miki’s device by adding Wang’s disclosure in order to protect the semiconductor device components during manufacturing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816